--------------------------------------------------------------------------------

Exhibit 10.2


FIRST AMENDMENT TO EMPLOYMENT AND
NON-COMPETITION AGREEMENT


This First Amendment is made on the 14th day of April 2011, by and between
STEPHEN P. HERBERT ("Herbert"), and USA TECHNOLOGIES, INC., a Pennsylvania
corporation ("USA").
 
Background
 
USA and Herbert entered into an Amended and Restated Employment and
Non-Competition Agreement dated September 29, 2009 (the "Employment Agreement").
As more fully set forth herein, the parties desire to amend the Employment
Agreement in certain respects.
 
Agreement
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendments.


A. Subsection A. of SECTION 1. Employment of the Employment Agreement is hereby
deleted and the following new Subsection A. substituted in its place:
 
A.           USA shall employ Herbert as President and Chief Operating Officer
commencing on the date hereof and continuing through June 30, 2014 (the
"Employment Period"), and Herbert hereby accepts such employment. Unless
terminated by either party hereto upon at least 90-days notice prior to the end
of the original Employment Period ending June 30, 2014, or prior to the end of
any one year extension of the Employment Period, the Employment Period shall not
be terminated and shall automatically continue in full force and effect for
consecutive one year periods.


B.           Subsection D. of SECTION 2. Compensation and Benefits of the
Employment Agreement is hereby deleted and the following new Subsection D.
substituted in its place:
 
D.           On the date of the execution and delivery by each of USA and
Herbert of this First Amendment, USA shall issue to Herbert 75,000 shares of
Common Stock in recognition of Herbert’s dedicated and valuable service to USA
and extending the term of his Employment Agreement. These shares shall be vested
1/3 on signing, 1/3 after one year and 1/3 after two years. The shares shall be
issued pursuant to USA’s 2010 Stock Incentive Plan and shall be registered under
the Securities Act of 1933, as amended, pursuant to a Form S-8 Registration
Statement.


Herbert acknowledges that the issuance of the shares will represent taxable
income to him and that he (and not USA) shall be responsible for the payment of
any and all income or other taxes (including any withholding tax obligations of
USA) attributable to the issuance of the shares. Not later than the business day
following the date on which the shares are included in the taxable income of
Herbert, Herbert shall satisfy USA’s withholding tax obligations in connection
with such shares by either (a) the delivery by Herbert to USA of a cash payment
equal to the amount of the withholding tax obligations, or (b) the assignment
and transfer by Herbert to USA of that number of shares of Common Stock (which
may consist of the vested shares issued hereunder as a bonus to Herbert or any
other shares of Common Stock owned by Herbert) having a value equal to the
withholding tax obligations required to be withheld by law, or (c) such other
payment method that shall be satisfactory to USA.

 
 

--------------------------------------------------------------------------------

 





C.           SECTION 4.      Termination of the Employment Agreement is hereby
deleted and the following new Section 4 substituted in its place:
 
SECTION 4.        Termination.      In addition to the notice of non-renewal of
the Employment Period referred to in Section 1.A hereof and as provided in
Section 12.B, Herbert’s employment with USA may be terminated as follows:
 
A.           Voluntary Termination Without Good Reason. Herbert may voluntarily
terminate Herbert’s employment hereunder without Good Reason (as defined below)
at any time during the Employment Period effective as of the end of the 90-day
period beginning on the date Herbert provides USA with a signed, written notice
of Herbert’s termination; provided, in its sole discretion (i) USA may accept
such resignation effective as of an earlier date in lieu of waiting for passage
of the 90-day notice period, or (ii) during all or any part of the 90-day notice
period, USA may retain Herbert as an employee but modify, reduce or eliminate
Herbert’s duties hereunder. If Herbert voluntarily terminates Herbert’s
employment hereunder without Good Reason, USA will pay to Herbert only
(i) Herbert’s annual base salary earned through the date of termination,
(ii) all bonuses earned and vested on or before the date of termination, and
(iii) any benefits or compensation provided under the terms of any benefit plan
or other provisions of this Agreement.


B.           Voluntary Termination With Good Reason.


(i)           Herbert may voluntarily terminate Herbert’s employment hereunder
with Good Reason (as defined below) at any time during the Employment
Period,  effective as of the end of the 90-day period beginning on the date
Herbert provides USA with a signed, written notice of Herbert’s termination;
provided, in its sole discretion (A) USA may accept such resignation effective
as of an earlier date in lieu of waiting for passage of the 90-day notice
period, or (B) during all or any part of the 90-day notice period, USA may
retain Herbert as an employee but modify, reduce or eliminate Herbert’s duties
hereunder.


(ii)           If Herbert voluntarily terminates Herbert’s employment hereunder
with Good Reason at any time during the Employment Period, Herbert will be
entitled to receive the following compensation and benefits:


(a) On or before the termination of Herbert’s employment, USA shall pay to
Herbert a lump sum equal to two years of his base salary at the time of the
termination date;


(b) all bonuses earned or vested on or before the date of termination;


(c) all restricted stock awards and stock options shall become immediately
vested on the date of termination;


(d) any benefits or compensation provided under the terms of any benefit plan or
other provisions of this Agreement; and


(e)  During the two year period following the date of termination,  USA shall
arrange at its cost to provide Herbert with health, life and disability benefits
substantially similar to those which Herbert is receiving immediately prior to
the date of termination. Benefits otherwise receivable by Herbert pursuant to
this subsection shall be reduced to the extent comparable benefits are actually
received by or made available to Herbert without cost during such period
following Herbert’s termination of employment (and any such benefits actually
received by Herbert shall be reported to USA by Herbert).


(iii)           For purposes of this Agreement, “Good Reason” means any of the
following conditions, which remains uncured after the expiration of 30 days
following the delivery of written notice of such condition to USA by Herbert,
with respect to which Herbert terminates employment within 120 days after the
initial existence of the condition: (A) a material breach of the terms of this
Agreement by USA; (B) the assignment by USA to Herbert of duties in any way
materially inconsistent with Herbert’s authorities, duties, responsibilities,
and status, as President of USA, or a material reduction or alteration in the
nature or status of Herbert’s authority, duties, or responsibilities; provided,
however, that a material reduction or alteration referred to in this subsection
(B) shall not include any change or reduction in Herbert’s authorities, duties
or responsibilities resulting solely from USA becoming a private company or a
subsidiary or division of another company; (C) USA reduces Herbert’s annual base
salary; (D) any reduction by USA in the kind or level of employee benefits to
which Herbert is entitled immediately prior to such reduction with the result
that Herbert’s overall benefit package is significantly reduced unless such
failure to continue a plan, policy, practice or arrangement pertains to all plan
participants generally; or (E) requiring Herbert to be based at a location in
excess of 50 miles from Herbert’s current residence.

 
 

--------------------------------------------------------------------------------

 
 
(iv)           As a condition to Herbert receiving or continuing to receive any
of the payments or benefits provided under this subsection B, Herbert shall have
executed and delivered  to USA (and not revoked) a release of any and all
claims, suits, or causes of action against USA and its affiliates in form
reasonably acceptable to USA.


C.           Termination Without Cause.


(i) USA, in its sole discretion, may terminate Herbert’s employment hereunder
without Cause (as defined below), at any time by giving Herbert at least
30 days’ (and not more than 90 days’) prior written notice of USA’s intent to
terminate Herbert’s employment as of a specified date; provided, during all or
any part of the remaining Employment Period, USA, in its sole discretion, may
modify, reduce or eliminate Herbert’s duties hereunder.


(ii) If USA terminates Herbert’s employment hereunder without Cause at any time
during the Employment Period, Herbert will be entitled to receive the following
compensation and benefits:


(a) On or before the termination of Herbert’s employment, USA shall pay to
Herbert a lump sum equal to two years of his base salary at the time of the
termination date;


(b) all bonuses earned or vested on or before the date of termination;


(c) All restricted stock awards or stock options shall become immediately vested
on the date of termination;


(d) any other benefit or compensation provided under the terms of any benefit
plan or other provisions of this Agreement; and


(e) During the two year period following the date of termination,  USA shall
arrange at its cost to provide Herbert with health, life and disability benefits
substantially similar to those which Herbert is receiving immediately prior to
the date of termination. Benefits otherwise receivable by Herbert pursuant to
this subsection shall be reduced to the extent comparable benefits are actually
received by or made available to Herbert without cost during such period
following Herbert’s termination of employment (and any such benefits actually
received by Herbert shall be reported to USA by Herbert).


D.           Termination With Cause.


(i)           USA may immediately terminate Herbert’s employment hereunder for
Cause (as defined below) at any time during the Employment Period upon delivery
of written notice to Herbert.


(ii)           If USA terminates Herbert’s employment hereunder with Cause at
any time during the Employment Period, Herbert will only be entitled to receive
the following compensation and benefits:


(a) On or before the termination of Herbert’s employment, USA shall pay Herbert
his base salary through the date of termination;


(b) all bonuses earned or vested on or before the date of termination;


(c) any other benefit or compensation provided under the terms of any benefit
plan or other provisions of this Agreement; and


(d) During the ninety (90) day period following the date of termination, USA
shall arrange at its cost to provide Herbert with health, life and disability
benefits substantially similar to those which Herbert is receiving immediately
prior to the date of termination. Benefits otherwise receivable by Herbert
pursuant to this subsection shall be reduced to the extent comparable benefits
are actually received by or made available to Herbert without cost during such
period following Herbert’s termination of employment (and any such benefits
actually received by Herbert shall be reported to USA by Herbert).

 
 

--------------------------------------------------------------------------------

 
 
(iii)           For purposes of this Agreement, “Cause” means any of the
following have occurred or exist as determined by the USA Board of Directors (or
its designee): (A) Herbert’s fraud, gross malfeasance, or willful misconduct,
with respect to USA’s business; (B) any material breach by Herbert of this
Agreement, which breach is not cured (if curable) by Herbert within thirty (30)
days after written notice of such breach is delivered to Herbert by USA; (C) any
willful violation by Herbert of any law, rule or regulation, which violation
results or could reasonably be expected to result, in material harm to the
business or reputation of USA; (D) conviction of or the entry of a guilty plea
or plea of no contest to any felony or to any other crime involving moral
turpitude; or (E) any intentional misapplication by Herbert of USA’s funds, or
any material act of dishonesty committed by Herbert.


E.            Termination Due to Death or Disability.


(i) Herbert’s employment with USA will end upon Herbert’s death. Upon Herbert’s
death, his designated beneficiary shall be entitled to receive the proceeds of
the life insurance policy paid for by USA that is referred to in Section 2.E,
and USA will pay to Herbert’s personal representative only (A) Herbert’s annual
base salary earned through the date of death, (B) all bonuses earned and vested
on or before the date of death, and (C) any benefit or compensation provided
under the terms of any benefit plan or other provisions of this Agreement.
 
(ii) If Herbert becomes disabled during the Employment Period, USA may terminate
Herbert’s employment under this Agreement upon giving Herbert or Herbert’s legal
representative written notice at least 30 days before the termination date. For
purposes of this Agreement, and subject to any applicable waiting period,
“disabled” means if Herbert is deemed disabled for purposes of the supplemental
long-term disability policy obtained and paid for by USA which is referred to
Section 2.F. If Herbert’s employment hereunder is terminated due to Herbert’s
disability, USA will pay to Herbert or his personal representative only (A)
Herbert’s annual base salary earned through the date of termination, (B) all
bonuses earned and vested on or before the date of termination, and (C) any
benefit or compensation provided under the terms of any benefit plan or other
provisions of this Agreement. 


F.           In addition to any other terms or conditions that survive the
termination of Herbert’s employment with USA, all of the terms and conditions of
Section 5, 6 and 7 shall survive the termination of Herbert’s employment with
USA for any reason whatsoever, including under this Section 4.


G.           Except as specifically provided otherwise herein, Herbert shall not
be required to mitigate the amount of any payment provided for in this Section 4
by seeking other employment or otherwise, nor shall the amount of such payment
be reduced by reason of compensation or other income Herbert receives for
services rendered after Herbert’s termination of employment with USA.


H.           In the event Herbert is terminated for any reason whatsoever other
than for Cause, USA, at its expense, shall provide one year of professional
outplacement services which are customary for an executive of Herbert’s stature
through and at the facilities of an outplacement firm.


2.           Modification.  Except as otherwise specifically set forth in
Paragraph 1, the Employment Agreement shall not be amended or modified in any
respect whatsoever and shall continue in full force and effect.
 
3.           Effective Time.  The amendments to the Employment Agreement made in
Paragraph 1 hereof shall be effective from and after the date hereof.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year first above written.



 
/s/ Stephen P. Herbert
STEPHEN P. HERBERT
     
USA TECHNOLOGIES, INC.
          By: /s/ George R. Jensen, Jr.    
George R. Jensen, Jr.,
Chief Executive Officer

 
 

--------------------------------------------------------------------------------